Case: 14-10754      Document: 00513415556         Page: 1    Date Filed: 03/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10754
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 10, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RAY SHAWN FREENEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CR-337-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Ray Shawn Freeney has moved for
leave to withdraw and has filed a supplemental brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Freeney has not filed a response to either counsel’s original
brief or to her supplemental brief. We have reviewed counsel’s supplemental
brief and the relevant portions of the record reflected therein. We concur with


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10754    Document: 00513415556    Page: 2   Date Filed: 03/10/2016


                                No. 14-10754

counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2